—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 21, 1998, convicting defendant, after a jury trial, of assault in the second degree, criminal contempt in the second degree, and aggravated harassment in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years, 1 year and 1 year, respectively, unanimously affirmed.
The court properly exercised its discretion in receiving uncharged crimes evidence concerning defendant’s pattern of abuse of the complainant. This background evidence provided a complete picture of the events in question and was necessary to explain that certain conduct by the complainant was the product of fear (see, People v Steinberg, 170 AD2d 50, 73, affd 79 NY2d 673). The probative value of this evidence outweighed its prejudicial effect, which was minimized by the court’s thorough limiting instructions. Defendant was not prejudiced by the fact that the court neglected to make an advance Ventimiglia ruling, as the People had requested at the outset of the trial. Concur — Nardelli, J. P., Mazzarelli, Lerner, Andrias and Buckley, JJ.